Order of the County Court of Kings county granting defendant’s motion to dismiss an indictment against him for perjury reversed on the law, motion denied and indictment reinstated. In our opinion, the language of section 854 of the *768Civil Practice Act does not require the oath in a proceeding for justification of bail to be administered by the judge of the court or the court itself, but may be administered by the clerk assigned to the court, pursuant to section 357 of the Civil Practice Act. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.